Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          16-SEP-2021
                                                          10:54 AM
                                                          Dkt. 10 ODAC


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                            TOBY J. STANGEL,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI‘I,
                    Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-XX-XXXXXXX; CR. NO. 1PC111000803; S.P.P. NO. 1PR161000029)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ
 of Certiorari filed on July 19, 2021, is hereby rejected.
           DATED:    Honolulu, Hawaiʻi, September 16, 2021.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins